Citation Nr: 0209588	
Decision Date: 08/09/02    Archive Date: 08/21/02

DOCKET NO.  95-22 302	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an increased evaluation for lumbosacral 
strain, currently rated 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Ward, Associate Counsel

INTRODUCTION

The veteran had active service from December 1990 to July 
1991.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1995 rating decision by the Newark, New 
Jersey Regional Office (RO), of the Department of Veterans 
Affairs (VA), which confirmed and continued a previously 
assigned 20 percent rating for lumbosacral strain 
(hereinafter low back disability).  

The veteran testified in hearings before the RO in February 
1996 and before the undersigned member of the Board in May 
2000.  Transcripts of the hearings are of record.

In July 2000, the case was remanded for further development.  
Additional medical evidence has been received and 
supplemental statements of the case have been issued.  The 
matter is now ready for final appellate consideration.


FINDINGS OF FACT

1. All relevant available evidence necessary for disposition 
of the veteran's claim has been obtained by the RO.  There 
has been appropriate notice, and there is no indication of 
additional evidence that could be obtained that would 
affect the outcome as to this issue.

2. The veteran's low back disability is productive of only 
moderate limitation of motion with pain, radiological 
findings of lumbosacral degenerative disc disease, spasm, 
and moderate functional loss.

3. Neurologic impairment is not demonstrated.


CONCLUSION OF LAW

1. The schedular criteria for an evaluation in excess of 20 
percent for low back disability are not met. 38 U.S.C.A. § 
1155, 5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 
3.321, Part 4, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5289, 5292, 5293, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Duty to Assist

The veteran has been provided with a VA examination to 
determine the nature and extent of his low back disability.  
He and his representative have been provided with a statement 
of the case and supplemental statement(s) of the case that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and essentially notify them of the 
evidence needed by the veteran to prevail on the claim.  In a 
August 2001 letter, the RO notified the veteran of the 
evidence needed to substantiate his claim and offered to 
assist him in obtaining any relevant evidence.  This letter 
gave notice of what evidence the appellant needed to submit 
and what evidence VA would try to obtain.  There is no 
identified evidence that has not been accounted for and the 
veteran's representative has been given the opportunity to 
submit written argument.  

Under the circumstances, the Board finds that the veteran has 
been provided with adequate notice of the evidence needed to 
successfully prove his claim and that there is no prejudice 
to him by appellate consideration of the claim at this time 
without a prior remand of the case to the RO for additional 
assistance in the development of his claim as required by the 
VCAA.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist him in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Factual Background

The veteran essentially contends that his low back disability 
warrants a higher rating than the current 20 percent assigned 
under diagnostic code (DC) 5295.

Review of the record reveals August 1994 VA outpatient 
treatment notes which show back tenderness at L1-L4, with a 
diagnosis of lumbosacral strain treated with Motrin.  October 
1994 treatment notes show flexion to 80 degrees and extension 
to 40 degrees.

November 1994 VA examination shows complaints of constant 
pain in the lower back with no radiation down the legs, 
aggravated by bending, lifting, prolonged standing and 
sitting.

Examination revealed the veteran was able to ambulate on 
toes, heels, and heel to toes, and to do a deep knee bend.  
No weakness was evident.  Slight limitation of motion of the 
lumbosacral spine was noted, with range of motion of flexion 
60 degrees, extension 15, side bending each 20, and rotation 
25 degrees.  No paravertebral muscle spasms or tenderness of 
the lumbosacral or sciatic notch were noted.  Deep tendon 
reflexes were noted as bilaterally equal and active at 2+, 
and coordination was within normal limits.  No neurological 
abnormalities were noted.

February 1995 VA outpatient treatment notes show follow up 
for magnetic resonance imaging (MRI) examination, dated in 
December 1994 which noted an impression of L4-5 degenerative 
disc disease and a small central left paracentral disc 
protrusion associated with mild mass effect on the thecal sac 
and mild encroachment on the left L4 lateral recess.  

March 1995 VA examination noted constant back pain relieved 
with Motrin..  As to employment records, the veteran 
submitted an April 1995 letter from ARC Muffler, indicating 
that he was terminated due to his physical limitations, and 
inability to accomplish the necessary tasks involved in 
managing the shop.

In February 1996 testimony before a hearing officer at the 
RO, the veteran stated that he wore a back brace only when 
involved in physical activity.  He took Motrin four days a 
week for pain.  He testified that driving more than an hour 
was difficult, he was unable to lift more than 20 pounds, 
could only squat partially, but could climb stairs, and 
alternated sleeping on the bed and the floor because of back 
pain.  He testified to muscle spasms once a week lasting 45 
minutes, with radiating pain down the back of the leg to the 
ankle, and to numbness in his hands and feet.  He related 
having had nerve conduction tests which were normal.  

As to employment, he testified working from 1989 to 1995 when 
he was terminated for problems due to his back disability.  
He also testified that he was working part-time 25 hours a 
week and attending New York University carrying a full load 
of courses at 16 credit hours.  

The veteran underwent July 1997 VA compensation and pension 
examination.  He reported constant pressure-like pain in the 
lower back with intermittent numbness and tingling in both 
hands distal to the elbows and both feet.  He complained of 
difficulty sitting or standing for long periods of time and 
especially working with his hands above his head.  Pain was 
exacerbated in the back and legs on raising his hands above 
the head.

On examination, he walked without any assistive devices, and 
pain was noted on palpation of the paravertebral lumbar 
muscles.  Range of motion of the lumbosacral spine was 
flexion 60-70 degrees with pressure-like pain, extension 10 
degrees, lateral bending of 25 degrees and lateral rotation 
of 30 degrees on each side.  Ankle and knee reflexes were 2+ 
bilaterally, with muscle strength 5/5 bilaterally. 
Neurological examination showed no obvious focal motor 
weakness, atrophy or fasciculations.  There was mild 
limitation of motion of lumbar spine and reflexes were 
present and active bilaterally, with no pathological 
reflexes.  Sensation was noted as normal to all modalities.  
The examiner noted an impression of lumbosacral strain, with 
degenerative arthritis of the entire spine.

In a letter dated May 1998, the veteran and his 
representative maintained that the July 1997 VA examination 
was inadequate.  The veteran underwent VA examination in 
September 1998.  He reported being a student for the previous 
three years, with chronic low back pain, radiating to the 
left lower extremity and alleviated with muscle relaxants.

Examination of the lumbosacral spine revealed no swelling, 
heat or erythema of any of the joints, with no atrophy, 
asymmetry or fasciculation of the back muscles.  Straight leg 
raise was negative bilaterally.  Quad and hamstrings strength 
was 5/5 bilaterally, with psoas muscle strength at 5/5 and so 
was EHL strength.  The veteran was noted able to stand on 
toes and heels, and his gait was fluid and without 
impediment.  Range of motion of the lumbosacral spine was 
noted as full.  X-rays revealed straightening of the normal 
curvature of the lumbosacral spine perhaps secondary to 
spasm.  Diagnosis was normal lumbosacral spine with chronic 
low back strain.

In a May 2000 hearing before the undersigned member of the 
Board, the veteran testified to the effect that his back pain 
was maintained with medication.  He did not use any assistive 
devices.  He was unable to stand more than 20 minutes, walk 
more than a mile, or bend to tie his shoes without pain, 
which was varying in severity and frequency.  He could climb 
no more than 1-2 flights of stairs, and his range of motion 
of the back was severely limited.  He testified to numbness 
in both legs, predominantly in the left, and to back muscle 
spasms with pain.  He testified to changing his job because 
of the back condition, from that of a service manager at a 
muffler shop, to an auditor.

Consistent with a July 2000 Board remand for further 
development, the veteran underwent VA examination in December 
2001.  He reported a history of degenerative disc disease of 
the lumbar spine, with pain and radiation down the left 
extremity.  Pain was intermittent, occurring three times a 
week, and lasting approximately eight hours.  Paresthesias 
were reported bilaterally in the feet, calves, legs, forearms 
and hands.

Objective examination showed normal gait, balance and 
coordination.  He was able to stand on one foot at a time, 
and Trendelenburg signs were negative.  No spasm of the 
lumbar spine was noted.  Flexion was 60 degrees standing.  
Deep tendon reflexes were symmetrically depressed 
bilaterally, and straight leg raising was possible to 90 
degrees bilaterally, with legs hanging down at 90 degrees 
when sitting.  There was no edema or sensory loss to pinprick 
in the lower extremities, which were equal in dimensions.  
Dorsalis pedis pulses were good.  In the supine position, 
straight leg raising was limited to 60 degrees on the right 
and 30 degrees on the left.  In the prone position, left knee 
flexion was 60 degrees, though when sitting on a chair, knees 
were flexed to 140 degrees.  When kneeling on the table, 
lumbar flexion was noted as limited to 30 degrees.

The examiner opined that the findings of 90 degrees straight 
leg raising while sitting, when viewed against markedly 
limited straight leg raising in the supine position, were 
inconsistent.  Noting that it was also inconsistent with the 
organic disease for lumbar flexion to be more limited when 
kneeling when the knees are bent, than when standing when the 
knees are extended, the examiner concluded that the veteran 
appeared to be "malingering."

Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 
4.1 (2001).  Separate DCs identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt shall be resolved in favor of the 
claimant, and where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating. 38 U.S.C.A. §§ 5100 - 
5107; 38 C.F.R. §§ 3.102, 4.3, 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).

An evaluation of the level of disability present must also 
include consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.  In DeLuca v. 
Brown, 8 Vet. App. 202 (1995), the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, the 
Court), held that in evaluating a service-connected 
disability, the Board must consider functional loss due to 
pain under 38 C.F.R. § 4.40 and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45.

With regard to the rating of disabilities involving the 
substantiated presence of degenerative or traumatic 
arthritis, 38 C.F.R. § 4.71a, DCs 5003 and 5010 are for 
application.  DC 5003 provides that arthritis will be rated 
on the basis of limitation of motion under the appropriate 
DCs for the specific joint or joints involved (Codes 5200 et 
seq.), and that limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  When the rating 
based on limitation of motion is noncompensable under the 
appropriate DCs, a 10 percent rating for each major joint or 
group of minor joints affected by limitation of motion should 
be assigned; the 10 percent rating is not to be combined 
with, nor added to, DC 5003.  In the absence of limitation of 
motion, a 20 percent rating will be assigned if there is X-
ray evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations; a 10 percent rating will be assigned if there 
is X-ray evidence of involvement of 2 or more major joints or 
2 or more minor joint groups.  For the purpose of rating 
disability from arthritis, multiple involvements of the 
lumbosacral and sacroiliac articulation are considered a 
group of minor joints, ratable on disturbance of lumbar spine 
function.  See 38 C.F.R. § 4.45(f).

Low back disability may be evaluated under the provisions of 
38 C.F.R. Part 4, DCs 5289, 5292, 5293 or 5295.  These are 
DCs for ankylosis of the lumbosacral spine, limitation of 
motion, intervertebral disc syndrome (IDS) and lumbosacral 
strain, respectively.

Under DC 5289, a 40 percent rating is warranted when there is 
favorable ankylosis of the lumbar spine and a 50 percent 
rating is warranted when there is unfavorable ankylosis of 
the lumbar spine.  Under 38 C.F.R. § 4.71a, DC 5292, slight, 
moderate, and severe limitation of motion of the lumbar 
segment of the spine warrant 10, 20 and 40 percent 
evaluations, respectively.  Under DC 5295, a 40 percent 
evaluation is warranted for a severe lumbosacral strain with 
listing of the whole spine, marked limitation of forward 
bending in a standing position, positive Goldthwaite's sign, 
marked limitation of flexion in a standing position, loss of 
lateral motion with osteoarthritic changes or narrowing or 
irregularity of a joint space, or some of the above with 
abnormal mobility on forced motion.

Under 38 C.F.R. § 4.71a, DC 5293, a noncompensable evaluation 
is warranted for IDS which is cured by surgery.  Mild and 
moderate IDS warrant 10 and 20 percent evaluations, 
respectively.  A 40 percent evaluation requires severe IDS 
with recurring attacks with intermittent relief.  A 60 
percent evaluation requires pronounced IDS with persistent 
symptoms compatible with sciatic neuropathy (i.e., with 
characteristic pain and demonstrable muscle spasm and an 
absent ankle jerk or other neurological findings appropriate 
to the site of the diseased disc) and little intermittent 
relief.

The RO has rated the service-connected low back disability 
under DC 5295.  Although the service-connected low back 
disability could be evaluated under various DCs, the rule 
against pyramiding precludes the use of multiple DCs to 
evaluate the same manifestations of disability.  38 C.F.R. § 
4.14.  Rather, the DC is applied that best reflects the 
overall disability picture shown for the specific anatomical 
part involved.  Examining the evidence and provisions 
summarized above, the current objective medical evidence 
shows that the veteran's low back symptomatology cannot be 
reasonably characterized as more than moderate in degree, 
warranting a 20 percent evaluation under DC 5292, or 5295, 
but not both because of the prohibition against the 
pyramiding of disability evaluations.  38 C.F.R. § 4.14.  

The veteran has complained of continuous low back pain 
radiating to the left lower extremity.  The overall evidence 
shows moderate limitation of motion of the low back with pain 
at the extremes.  Radiological findings show degenerative 
changes in the L5-S1 area, and there have been contradictory 
findings with respect to the presence of spasms.  

Although the veteran complained of numbness, no sensory 
deficits were objectively identified in any examination, and 
the veteran testified to normal nerve conduction tests.  VA 
examinations in 1994, 1997 and 2001 generally reveal that 
back musculature was well developed, and strength, sensation, 
and reflex testing and ambulation were normal.  Range of 
motion measurements and straight-leg-raising tests were noted 
to be inconsistent with the reported complaints, and the 
December 2001 VA examiner concluded that the veteran was 
malingering.  

Comparing the veteran's symptoms to the criteria under DC 
5292 and DC 5295, the Board finds no evidence of impairment 
approximating a severe disability.  Limitation of motion was 
noted as mild in July 1997, and remains in the moderate range 
in December 2001 VA examination.  Flexion of the lumbosacral 
spine noted to be 60-70 degrees in July 1997 VA examination, 
was noted as increased to 90 degrees in December 2001 VA 
examination, adding to the inconsistencies in the veteran's 
testing results, which the examiner concluded were 
inconsistent with the asserted symptomatology.

With consideration of limitation of motion, subjective 
evidence of spasm, and of the provisions of 38 C.F.R. §§ 4.40 
and 4.45 on functional impairment due to pain, weakness, 
incoordination or fatigability, and DeLuca v. Brown, 8 Vet. 
App. 202 (1995), the Board finds that the veteran's 
disability is appropriately reflected by the 20 percent 
rating under DC 5295, and does not more nearly approximate 
the criteria for a higher rating under any DC.

The Board notes that a higher rating under DC 5293 would not 
be warranted because there is no evidence of severe IDS with 
recurring attacks and little intermittent relief, as required 
for the higher 40 percent rating.  Despite subjective 
assertions of neurologic symptoms, none are objectively 
demonstrated.  The mere assertion of such symptoms is not 
enough to warrant a 40 percent rating; the overall impairment 
resulting from the service- connected low back disability 
must itself be severe.  The veteran does not have 
neurological symptoms consistent with IDS, and the evidence 
weighs against a finding that a higher evaluation is 
warranted under DC 5293, even with consideration of 38 C.F.R. 
§§ 4.40, 4.45.

Neither can the veteran get an increased rating based on a 
finding of arthritis of the lumbosacral spine.  Degenerative 
arthritis identified in the December 1994 MRI, is rated on 
the basis of limitation of motion under the appropriate DCs 
for the specific joint involved.  See 38 C.F.R. § 4.71a, DCs 
5003, 5010. Because the  service-connected disability is 
already evaluated, in part, based on limitation of motion 
under DC 5295, he cannot receive a separate disability rating 
due to arthritis because of the prohibition against the 
pyramiding of disability evaluations.  See 38 C.F.R. § 4.14.

The overall evidence does not indicate the objective presence 
of any functional loss due to weakness, fatigability or 
incoordination of the lumbar spine, or any clinically 
significant neurological deficits.  It is noted that constant 
pain could significantly limit functional ability during 
flare-ups or at any time, and the Board is required to 
consider the effect of pain when making a rating 
determination, however, the rating schedule does not require 
a separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194, 196 (1996).  Furthermore, since there is no 
evidence of fractured vertebra with or without cord 
involvement, or ankylosis or complete bony fixation of the 
lumbar spine, DC 5285 and 5289 respectively, are inapplicable
Finally, there is no showing of exceptional or unusual 
disability factors such as to render impractical the 
application of the regular schedular standards, such as 
frequent periods of hospitalization or marked interference 
with employment.  See 38 C.F.R. § 3.321(b)(1).  Notably, the 
provisions of 38 C.F.R. § 3.321(b)(1) were discussed in the 
statement of the case furnished to the veteran and his 
representative in July 1999, and also in the statement of the 
case that was issued in March 2002.  
Although the veteran testified that he was terminated and 
changed jobs because of his back condition, yet in a February 
1996 hearing at the RO, he testified that he assumed part-
time work 25 hours a week, and a full time schedule at the 
University of 16 credit hours.  In May 2000, he also 
testified before the Board to employment as an auditor.

In this regard the Board observes that the impact of 
disability on a veteran's industrial capacity is contemplated 
in the rating schedule itself and thus in the percentage 
rating already assigned.  See 38 C.F.R. § 4.1 (the degrees of 
disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability).  Accordingly, we find 
that the RO did not err in declining to refer this claim to 
the VA Central Office for an initial determination of 
extraschedular entitlement.  See Floyd v. Brown, 9 Vet. App. 
88, 95 (1996).

The Board has considered the lay statements of the veteran 
and his employer, and the veteran's testimony, as to the 
severity of his disability, but notes that laypersons are not 
competent to provide evidence requiring medical expertise.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
objective evidence of record simply contradicts the veteran's 
contentions and testimony to the effect that his low back 
disability is more severe than rated.

The preponderance of the evidence being against the claim, 
the benefit of the doubt doctrine is not for application.  38 
U.S.C.A. § 5107(b) (West Supp. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

The claim for a rating higher than 20 percent for service-
connected low back disability is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

